Citation Nr: 0511171	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a skin disorder.  
Service connection is currently in effect for post-traumatic 
stress disorder (PTSD).  

The veteran has raised several theories in support of his 
claim of service connection for a skin disorder.  The RO has 
denied service connection for a skin disorder both on a 
direct basis and as due to exposure to herbicides.  In March 
2005, however, the veteran's representative raised another 
theory of entitlement, which has not yet been addressed in 
full.  In an April 2001 VA dermatology examination, the 
examiner stated that the veteran's excoriations on his upper 
chest, shoulders and arms, resulting from scratching, were 
likely related to his obsessive-compulsive behavior.  The 
veteran's representative has requested that an examiner 
evaluate whether the veteran's obsessive compulsive disorder, 
manifested by scratching and resulting in excoriations, is 
related to the veteran's service-connected PTSD.  The Board 
finds that a remand is necessary in order to secure a medical 
opinion as to the relationship, if any, between the resultant 
skin disorder and the veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e. a 
50% or greater likelihood) that the 
veteran currently exhibits any skin 
disorder which is caused or worsened by 
his service-connected PTSD.  The report 
of examination should include a complete 
rationale for all opinions rendered.

2.  After conducting an additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




